Citation Nr: 1635085	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-31 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for respiratory disease including rheumatoid pleuritis and chronic obstructive pulmonary disease (COPD), for purposes of accrued benefits as a substituted claimant.

2. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to January 1946. He died in August 2010. The appellant is his surviving spouse.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. In an August 2008 rating decision, the RO denied service connection for rheumatoid pleuritis and COPD. The Veteran died while his appeal of that claim was pending. His surviving spouse has been substituted for the Veteran in the appeal of that claim. See 38 C.F.R. § 3.1010 (2015). In a December 2012 rating decision, the RO denied service connection for the cause of the Veteran's death.


FINDINGS OF FACT

1. The Veteran's exposure to asbestos during service led to respiratory disease including COPD.

2. COPD caused the Veteran's death.


CONCLUSIONS OF LAW

1. The Veteran's respiratory disease including COPD was incurred as a result of asbestos exposure during service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2. The Veteran's death was proximately due to his respiratory disease including COPD. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contended, and the appellant contends, that the Veteran's lung disease was attributable to his exposure to asbestos during service. The appellant contends that his lung disease caused his death.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for the cause of a veteran's death is warranted when a service-connected disability caused the death, or substantially or materially contributed to cause death. A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.312. In determining the whether a service-connected disability contributed to death, it must be shown that it contributed substantially and materially; that it combined to cause death, that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c). When it is determined that a veteran's death was service connected, his surviving spouse is generally entitled to dependency and indemnity compensation (DIC). See 38 U.S.C.A. § 101 (West 2014). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran served in the United States Navy. His service records show that his duties were as an electrician's mate and that he had shipboard duty. In the Navy, electrician's mates are part of the engine room force. During World War II, when the Veteran served, asbestos was used extensively in Navy ships, with particular concentrations in mechanical areas such as engine rooms.

The Veteran's service medical records do not reflect any respiratory problems. The assembled evidence does not include records of treatment for lung problems in the years immediately following service.

In July 2007, the Veteran submitted a claim for service connection for several disorders including COPD. He reported having had COPD since about 2000, and being treated for it by W. F. M., Jr., M.D. Dr. M., a member of a private pulmonology practice, in December 2002. The Veteran reported recent emergency room treatment for severe left-sided pleuritic chest discomfort. He related a history of rheumatoid arthritis. Chest x-ray and CT showed infiltrate in the lower lobe of the left lung. Dr. M. continued treating the Veteran through 2010. Treatment notes reflect dyspnea, abnormal x-ray and CT findings, pleural effusions, pleural fibrosis, and pleural thickening. Dr. M. noted that the Veteran was a former tobacco smoker.

Notes of VA treatment of the Veteran reflect that from August 2007 he was on medication for shortness of breath. In August 2008, it was noted that he had COPD and congestive heart failure, and had been on home oxygen since March 2008.

In an October 2008 letter, Dr. M. noted that the Veteran had a history of asbestos exposure in service. Dr. M. expressed a belief that the asbestos exposure could potentially be a causative agent for his pleural disease.

On VA medical examination in March 2009, the Veteran related having been exposed to asbestos during his Navy service. He reported presently having a respiratory disorder with productive cough and treatment with antibiotics, an inhaler, and home oxygen use. The examiner reviewed the claims file including treatment records. The examiner found that breath sounds were abnormal and consistent with restrictive disease. Chest x-rays showed pleural effusions, infiltrates, interstitial edema, chronic changes in both lung fields, and signs of congestive heart failure. Pulmonary function test results were consistent with weak pulmonary condition. The examiner found that the Veteran had COPD and pleural effusions. The examiner expressed the opinion that the Veteran's pleural effusions were most likely secondary to congestive heart failure and not secondary to asbestos exposure.

In August 2009, the Veteran indicated that he was seeking service connection for a lung condition due to exposure to asbestos. 

In an April 2010 letter, Dr. M. wrote that the Veteran had evidence of both pulmonary disease and pulmonary fibrosis, which was more likely than not related to his exposure to asbestos while in the Navy.

In a June 2010 notice of disagreement, the Veteran asserted that his lung condition was due to asbestos exposure. In a June 2010 letter, the appellant wrote that the Veteran had duties in service as an electrician on land and aboard a ship. She reported that he had told her of exposure to asbestos dust when he sawed sheets of asbestos while helping with repair work, when he worked on ship's wiring and in the ship's engine room, and when he participated in removing and reinstalling asbestos while repairing a steam line. She wrote that she and he believed that his asbestos exposure during service caused his present lung trouble.

The Veteran had two private hospitalizations in August 2010 due to increased difficulty breathing. CT of his chest showed thickening in the lung bases suggestive of asbestosis. It was noted that he had COPD, a history of asbestos exposure, possible mesothelioma, and heart disease. He died in a hospice facility later in August 2010. The certifying physician listed the immediate cause of his death as COPD.

In a September 2010 statement, the appellant wrote that she and the Veteran were married for 68 years, beginning two years before he entered service. She reported that he was healthy before service. She stated that after service it seemed that he was always sick. She reported that he had bronchitis, chronic cough, bloody sputum at times, chest pains, pleurisy, and pneumonia. She noted that he was on oxygen for years before his death. She related that after he returned from service he told her about working with sheets of asbestos and asbestos-covered electric wires. 

In a December 2010 letter, Dr. M. wrote, "[The Veteran's] COPD was, in my medical opinion, more likely than not caused by his exposure to asbestos during his service in the Navy as an Electricians Mate onboard the USS Neshoba."

In September 2011, a VA physician reviewed the Veteran's claims file. The reviewing physician reported having discussed the case with a physician in the pulmonary department. The reviewer stated that medical literature review did not show a direct causational link between relationship between asbestos and COPD, but showed that tobacco smoking was the most significant risk for COPD. The reviewer noted that the Veteran's COPD arose many years after his asbestos exposure in service. The reviewer expressed the opinion that it is less likely than not that the COPD that caused the Veteran's death was a result of his asbestos exposure during service.

The appellant reports that the Veteran told her about service duties around asbestos. His recorded service duties were consistent with asbestos exposure. The evidence is sufficient to conclude that he was exposed to asbestos during service.

The appellant's account of the Veteran's medical history helps to indicate that after service he had respiratory illness over many years. Dr. M.'s training as a pulmonologist and his treatment of the Veteran over several years add to the persuasive weight of his opinion supporting a connection between the Veteran's service asbestos exposure and his COPD. The opinions of the 2009 VA examiner and the 2011 VA reviewer, against the likelihood of an asbestos-related etiology, are reasonably well supported and explained, but are not clearly more persuasive than Dr. M.'s opinion. Resolving reasonable doubt in the claimant's favor, the Board concludes that asbestos exposure during the Veteran's service caused his respiratory disease including COPD. The Board therefore grants service connection for that disease.

The medical records and death certificate support COPD as the cause of the Veteran's death. As the Board finds in this decision that his COPD was service-connected, the Board also grants service connection for the cause of his death.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). In this decision the Board is granting the benefits sought on appeal. Therefore, it is not necessary to discuss VA's duties to notify or assist the appellant in substantiating those claims.


ORDER

Entitlement to service connection for the Veteran's respiratory disease including COPD is granted.

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


